UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 19-3010
                                    _______________

                         EZAKI GLICO KABUSHIKI KAISHA,
                        a Japanese Corporation d/b/a Ezaki Glico;

                              EZAKI GLICO USA CORP.,
                                a California Corporation,
                                                        Appellants
                                            v.

                    LOTTE INTERNATIONAL AMERICA CORP.;
                       LOTTE CONFECTIONARY CO. LTD.
                               _______________

                               (D.N.J. No. 2-15-cv-05477)
                                   _______________

                          SUR PETITION FOR REHEARING
                                 _______________

Present:   SMITH, Chief Judge, and McKEE, AMBRO, CHAGARES, JORDAN,
           HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO,
           BIBAS, PORTER, MATEY, and PHIPPS, and FUENTES,* Circuit Judges

   The petition for rehearing filed by Appellant in the above-captioned case having been

submitted to the judges who participated in the decision, it is hereby ORDERED that the

petition for rehearing by the panel is GRANTED. The opinion and judgment filed October

8, 2020, are hereby VACATED. A subsequent opinion and judgment are herewith issued.

   A majority of the judges of the circuit in regular service not having voted for rehearing,

the petition for rehearing by the Court en banc is DENIED.



* Judge Fuentes’s vote is limited to panel rehearing only.
                               By the Court,

                               s/ Stephanos Bibas
                               Circuit Judge
Dated: January 26, 20201
Sb/cc: All Counsel of Record